VILLAGOMEZ, Justice,
concurring:
I concur with the holding that the trial court did not abuse its discretion in denying the motion for a continuance based on the specific facts and procedural background of this case. I write separately to emphasize that an unrepresented party is seriously prejudiced whenever it is forced to go to trial against an opposing party represented by counsel. To impose such an imbalance in confrontation is “like forcing a [person] to fight a duel without a weapon.” Commonwealth v. Bordallo, 1 N.M.I. 208, 219 (1990). It is inherently unfair and forces us to question whether justice is done. Giving MTDC an additional ten days (let us say) would have enabled it to secure the services of the new attorney, Mr. James Grizzard. The trial then would have started with both parties on the same footing.